Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Penn West announces its results for the first quarter ended March 31, 2009 CALGARY, May 6 /CNW/ - PENN WEST ENERGY TRUST (TSX - PWT.UN; NYSE - PWE) is pleased to announce its results for the first quarter ended March 31, 2009 << Operations - First quarter production averaged 180,100(1) boe per day and was weighted 59 percent to oil and natural gas liquids. This production level was ahead of our guidance of 180,000 boe per day before dispositions or approximately 176,700 boe per day after dispositions. Penn West closed the sale of assets producing approximately 4,900 boe per day in the quarter (3,300 boe per day average over the quarter) and entered the second quarter ahead of our targets at approximately 182,000 boe per day weighted 58 percent to oil and natural gas liquids. - Crude oil and NGL production averaged 105,643 barrels per day and natural gas production averaged approximately 447 mmcf per day in the first quarter of 2009. - Development capital expenditures were $181 million in the first quarter of 2009 before $140 million of net asset dispositions, resulting in capital expenditures of $41 million. In the quarter, we drilled a total of 21 net wells with a success rate of 95 percent. Financial Results - Funds flow(2) of $348 million in the first quarter of 2009 was 45 percent lower than the $632 million realized in the first quarter of 2008. On a per-unit-basis(2) basic funds flow was $0.87 per unit in the first quarter of 2009 compared to $1.76 per unit in the first quarter of 2008. - Net loss of $98 million ($0.25 per unit-basic) in the first quarter of 2009 compared to net income of $78 million ($0.22 per unit-basic) in the first quarter of 2008. - The netback(2) of $25.66 per boe in the first quarter of 2009 was 37 percent lower than the first quarter of 2008. - Net debt(2) reduction, including the effects of working capital is approximately $259 million(3) in the first quarter of 2009. Business Environment - WTI averaged US$43.21 per barrel in the first quarter of 2009 compared to US$97.95 per barrel for the same period in 2008 and US $58.76 in the fourth quarter of 2008. The decline in the benchmark WTI price was a result of higher inventory levels and lower demand. The effect of the lower benchmark prices was partially offset in the quarter by narrower quality offsets for Canadian heavy and sour crudes and a weakening in the Canadian dollar to US dollar exchange rate. - The AECO Monthly Index averaged $5.34 per GJ in the first quarter of 2009 compared to $6.75 per GJ for the same period in 2008 and $6.43 per GJ in the fourth quarter of 2008. The decline in natural gas prices was the result of the economic slowdown and high storage levels of natural gas compared to historical levels. (1) Please refer to the "Oil and Gas Information Advisory" section below for information regarding the term "boe". (2) The terms "funds flow", "funds flow per unit-basic", "netback" and "net debt" are non-GAAP measures. Please refer to the "Calculation of Funds Flow" and "Non-GAAP Measures Advisory" sections below. (3) Consists of $100 million long-term debt reduction and an increase of non-cash operating and investing working capital of $51 million and $108 million, respectively, per the Consolidated Statement of Cash Flows. Financing - Penn West continued to be active in its debt management and hedging programs throughout the first quarter of 2009. We believe these activities will enable us to remain flexible, in this period of low commodity prices and economic uncertainty, to pursue accretive and strategic acquisition opportunities. - In February 2009, Penn West closed the issuance of 17,731,000 trust units on a bought-deal basis with a syndicate of underwriters at $14.10 per trust unit. The total gross proceeds raised of approximately $250 million ($238 million net) were used to reduce bank debt. - During the first quarter of 2009, Penn West closed the net sale of properties for proceeds of approximately $140 million. The proceeds from these transactions were used to reduce bank debt. - In March 2009, Penn West restructured its natural gas collars by reducing the floor price on its April 2009 to October 2009 natural gas collars to $6.50 per GJ and entered into new collars for the latter part of 2009 and through to October 2010 on 63,000 GJ per day with an average floor price of $6.50 per GJ and an average ceiling price of $9.50 per GJ. In addition, Penn West entered into WTI costless collars of 15,000 barrels per day for 2010 with an average floor price of US$51.93 per barrel and an average ceiling price of US $68.30 per barrel. - In May 2009, Penn West closed the private placement of senior unsecured notes (the "2009 Notes") with an aggregate principal amount of approximately $250 million. The 2009 Notes have terms of five years to 10 years and bear an average fixed interest rate of approximately 8.9 percent. The proceeds of the issue were used to reduce bank debt. Distributions - Penn West's Board of Directors resolved to maintain the Trust's distribution level at $0.15 per unit per month, for the May 2009 distribution paid in June subject to maintenance of current forecasts of commodity prices, production levels and planned capital expenditures. Reece Acquisition - On April 30, 2009, Penn West announced the closing of the acquisition of Reece Energy Exploration Corp. ("Reece"). The total acquisition cost was approximately $101 million of which approximately $40 million was the assumption of Reece's debt and working capital. We have reduced our planned 2009 development spending by the amount of debt assumed. The acquisition added approximately 1,900 barrels of oil equivalent per day to our production base and 75,000 acres of undeveloped land, the majority of which is located in our Dodsland oil resource play. Regulatory - In March 2009, the Government of Alberta announced further changes to the New Alberta Royalty Framework (the "NRF") and introduced the Energy Incentive Program (the "EIP"). There are three parts to the EIP which became effective on April 1, 2009. The first is the new well incentive program which offers a maximum five percent royalty rate for one year on all new wells that begin producing conventional oil or natural gas between April 1, 2009 and March 31, 2010. The second is the drilling royalty credit which provides a $200 per metre drilling royalty credit on all conventional oil and natural gas wells drilled. These credits are based on a sliding scale and maximums available will be based on our 2008 production levels and the results of wells drilled between April 1, 2009 and March 31, 2010. The third part of the EIP is the province's plan to invest in abandonment and reclamation activities of older oil and gas well sites. Penn West expects the EIP will reduce the amount of its royalties by approximately $35 million in 2009. HIGHLIGHTS Three months ended March 31 2009 2008 % change Financial (millions, except per unit amounts) Gross revenues(1) $ 781 $ 1,136 (31) Funds flow 348 632 (45) Basic per unit 0.87 1.76 (51) Diluted per unit 0.87 1.75 (50) Net income (loss) (98) 78 (100) Basic per unit (0.25) 0.22 (100) Diluted per unit (0.25) 0.22 (100) Capital expenditures, net(2) 41 278 (85) Long-term debt at period-end 3,797 3,639 4 Convertible debentures 289 336 (14) Distributions paid(3) $ 314 $ 337 (7) Payout ratio(4) 90% 53% 37 Operations Daily production Light oil and NGL (bbls/d) 79,315 81,678 (3) Heavy oil (bbls/d) 26,328 27,338 (4) Natural gas (mmcf/d) 447 500 (11) Total production (boe/d) 180,096 192,291 (6) Average sales price Light oil and NGL (per bbl) $ 44.50 $ 88.77 (50) Heavy oil (per bbl) 36.92 66.64 (45) Natural gas (per mcf) 5.37 7.98 (33) Netback per boe Sales price $ 38.30 $ 68.35 (44) Risk management gain (loss) 9.63 (3.41) 100 Net sales price 47.93 64.94 (26) Royalties (6.80) (12.25) (45) Operating expenses (14.93) (11.64) 28 Transportation (0.54) (0.48) 13 Netback $ 25.66 $ 40.57 (37) (1) Gross revenues include realized gains and losses on commodity contracts. (2) Excludes business combinations and includes net proceeds on property acquisitions/dispositions. (3) Includes distributions paid prior to those reinvested in trust units under the distribution reinvestment plan. (4) Payout ratio is calculated as distributions paid divided by funds flow. Penn West subsequently reduced its distribution level to reduce its payout ratio consistent with the decline in commodity prices. DRILLING PROGRAM Three months ended March 31 2009 2008 Gross Net Gross Net Oil 22 14 78 46 Natural gas 17 5 81 42 Dry 1 1 4 4 40 20 163 92 Stratigraphic and service 2 1 23 23 Total 42 21 186 115 Success rate(1) 95% 96% (1) Success rate is calculated excluding stratigraphic and service wells. In response to issues in financial markets and the decline in commodity prices, Penn West reduced its first quarter 2009 development programs compared to 2008 and successfully focused its efforts on less capital intensive production restoration and optimization activities to maintain its production. UNDEVELOPED LANDS As at March 31 2009 2008 % change Gross acres (000s) 3,569 4,804 (26) Net acres (000s) 2,868 3,927 (27) Average working interest 80% 82% (2) CORE AREA ACTIVITY Undeveloped land Net wells drilled for the as at March 31, 2009 Core Area period ended March 31, 2009 (thousands of net acres) Central 5 437 Eastern 1 355 Northern 1 767 North West Alberta 1 520 Southern 13 789 21 2,868 TRUST UNIT DATA Three months ended March 31 (millions of units) 2009 2008 % change Weighted average Basic 399.4 359.5 11 Diluted 399.4 361.2 11 Outstanding as at March 31 408.3 374.9 9 In February 2009, Penn West issued approximately 17.7 million trust units on a bought deal basis with a syndicate of underwriters. On April 30, 2009, Penn West issued an additional 4.7 million trust units on the closing of the Reece acquisition. Letter to our Unitholders >> Now more than ever Penn West is focusing on the fundamental building blocks of our business. During the first quarter of 2009, Penn West concentrated on base operations, costs associated with adding new volumes, and broad financial/business strategies. Global market recalibration persisted through the quarter with weak commodity prices and lingering tightness in the credit markets. Production Penn West exited the first quarter with daily production averaging approximately 182,300 boe per day, which is ahead of our forecast. This figure is net of dispositions in the quarter of approximately 4,900 boe per day.
